Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority date of 08/08/2019 based on 62/884, 251 is acknowledged.

Claim 14 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scott (20200069014).  Scott teaches base support 16 and one expandable member 46 which is selectively moveable from a first retracted position to a second expanded position to provide an adjustable width to said wheel well assembly, said expandable member comprising a side wall 54/56/58 and a bottom wall 50 extending generally perpendicular to said side wall and being operatively connected to said base support wherein said expandable member moves from said first to said second positions via portion 38.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Boyles (20180132584).  Boyles teaches that it is known in the art to provide foam block at K for protection.  It would have been obvious to one of ordinary skill in the art to provide foam block in Scott as taught by Boyles to provide added protection.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meissen (20050109775).  Meissen teaches base support 22 and one expandable member 42 which is selectively moveable from a first retracted position to a second expanded position to provide an adjustable width to said wheel well assembly, said expandable member comprising a side wall 42/44 and a bottom wall at 36 extending generally perpendicular to said side wall and being operatively connected to said base support wherein said expandable member moves from said first to said second positions via portion 48.  

Claim 14, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilk (5016772).  Wilk teaches base support 32 and one expandable member 22/21 which is selectively moveable from a first retracted position to a second expanded position to provide an adjustable width as claimed, said expandable member comprising a side wall 18/20/16-26/30/28 and bottom wall 14/24 extending generally perpendicular to said side wall and being operatively connected to said base support wherein said expandable member moves from said first to said second positions via portion 44.  
Regarding claims 15-18, note the two horizontal channels at 44.
Note that the claims recite the luggage only as an intended use.  Also note that wheeled luggage comes in various sizes and the device in Wilk is capable of supporting a luggage as claimed and the claim does not impart any structure over the receptacle in Wilk. 

Claims 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-13 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733